J-S70007-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

DARON ARKEE STRICKLAND

                            Appellant                 No. 1503 EDA 2014


                   Appeal from the PCRA Order April 30, 2014
             In the Court of Common Pleas of Northampton County
              Criminal Division at No(s): CP-48-CR-0001305-2012


BEFORE: LAZARUS, J., MUNDY, J., and STRASSBURGER, J.*

JUDGMENT ORDER BY LAZARUS, J.:                   FILED DECEMBER 15, 2014

        Daron Arkee Strickland appeals from the order of the Court of

Common Pleas of Northampton County dismissing his petition filed pursuant

to the Post Conviction Relief Act (“PCRA”).1 Because Strickland is ineligible

for relief under the PCRA, we affirm.

        Strickland pled guilty to DUI-second offense2 on June 28, 2013. The

court sentenced Strickland to 30 days’ to six months’ incarceration on

September 20, 2013.         Strickland received a report date of September 30,

2013, as well as immediate work release. His parole expired on March 30,

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
    42 Pa.C.S. §§ 9541-9546.
2
    75 Pa.C.S. § 3802(a)(1).
J-S70007-14



2014. On that same date, Strickland filed the instant PCRA petition, alleging

ineffective assistance of counsel on various bases.               The PCRA court

dismissed Strickland’s petition on April 30, 2014.           This timely appeal

followed.

      A     PCRA   petitioner   must   be   currently   serving    a   sentence   of

imprisonment, probation or parole for the conviction at issue to be eligible

for PCRA relief. 42 Pa.C.S. § 9543(a)(1)(i). Instantly, nothing in the record

indicates Strickland is still serving the sentence for the conviction at issue.

Therefore, Strickland is ineligible for PCRA relief. See Commonwealth v.

Alhborn, 699 A.2d 718 (Pa. 1997); see also Commonwealth v. Turner,

80 A.3d 754, 767 (Pa. 2013) (eligibility for relief under PCRA limited to those

serving sentence); see also Commonwealth v. Williams, 977 A.2d 1174

(Pa. Super. 2009) (petitioner ineligible for PCRA relief once sentence

completed, regardless of whether petitioner was serving sentence when he

filed petition).

      Even if Strickland were eligible for relief, his claim that section

9543(a)(1)(i) is unconstitutional because it denied him the opportunity to

protect his reputation by challenging the constitutionality of his conviction, is

without merit. An individual has no due process right to be heard outside of

the time limits imposed by the PCRA.         Turner, supra.       This is true even

where a defendant’s short sentence may preclude him from seeking

collateral review. Id., at 766-67.

      Order affirmed.

                                       -2-
J-S70007-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/15/2014




                          -3-